DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elsheemy (Pub # US 2015/0243165 A1).
Consider claim 1, Elsheemy clearly shows and discloses a method for permitting a target vehicle to safely violate a right-of-way system of rules, the method comprising: providing a roadway system, wherein the movements of vehicles within the roadway system are governed by a right-of-way system of rules [0082]; controlling a traffic control system including a plurality of traffic control signals in a manner that causes the plurality of traffic control signals to change in accordance with default control pattern for implementing the right-of-way system of rules [0083]; operating at least one target vehicle including a vehicle control unit within the roadway system; monitoring at least one aspect related to the target vehicle's movement within the roadway system using the vehicle control unit [0128-0129]; modifying the default control pattern based on the at least one aspect monitored by the vehicle control unit [0136]; and permitting the 
Consider claim 2, Elsheemy clearly shows and discloses the method, wherein the target vehicle is an ambulance [0129].
Consider claim 3, Elsheemy clearly shows and discloses the method, wherein the target vehicle is a bus [0129].
Consider claim 4, Elsheemy clearly shows and discloses the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0040].
Consider claim 5, Elsheemy clearly shows and discloses the method, wherein modifying the default control pattern results in the target vehicle avoiding other vehicles within the roadway system [0121].
Consider claim 6, Elsheemy clearly shows and discloses the method, further comprising removing the modification to the default control pattern after the target vehicle reaches a predetermined position [0140].
Consider claim 11, Elsheemy clearly shows and discloses a method for providing a clear path for a target vehicle operating within a roadway system, the method comprising: providing a roadway system, wherein the movements of vehicles within the roadway system are governed by a right-of-way system of rules [0082]; providing a target vehicle within the roadway system; providing a plurality of secondary vehicles within the roadway system [0128]; controlling a traffic control system including a plurality of traffic control signals in a manner that causes the plurality of traffic control signals to change in accordance with default control pattern for implementing a right-of-way system of rules [0083]; operating at least one target vehicle including a vehicle control unit within the roadway system; monitoring at least one aspect related 
Consider claim 12, Elsheemy clearly shows and discloses the method, wherein the target vehicle is an ambulance [0129].
Consider claim 13, Elsheemy clearly shows and discloses the method, wherein the target vehicle is a bus [0129].
Consider claim 14, Elsheemy clearly shows and discloses the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0040].
Consider claim 15, Elsheemy clearly shows and discloses the method, wherein modifying the default control pattern results in the target vehicle avoiding other vehicles within the roadway system [0121].
Consider claim 16, Elsheemy clearly shows and discloses the method, further comprising removing the modification to the default control pattern after the target vehicle reaches a predetermined position [0140].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy (Pub # US 2015/0243165 A1) as applied to claim 6 above, and further in view of Cross (Pub # US 2012/0326890 A1).
Consider claim 7, Elsheemy teaches the similar invention.
Elsheemy does not teach wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point.
In the same field of endeavor, Cross teaches wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point [0088] for the benefit of providing priority to a particular vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point as shown in Cross, in Elsheemy method for the benefit of providing priority to a particular vehicle.
Consider claim 8, Elsheemy teaches the similar invention.
Elsheemy does not teach wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is a position between the starting point and the ending point.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is a position between the starting point and the ending point as shown in Cross, in Elsheemy method for the benefit of minimize the disruptive to the traffic system.
Consider claim 17, Elsheemy teaches the similar invention.
Elsheemy does not teach wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point.
In the same field of endeavor, Cross teaches wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point [0088] for the benefit of providing priority to a particular vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is the ending point as shown in Cross, in Elsheemy method for the benefit of providing priority to a particular vehicle.
Consider claim 18, Elsheemy teaches the similar invention.
Elsheemy does not teach wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is a position between the starting point and the ending point.
In the same field of endeavor, Cross teaches wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is a position between the starting point and the ending point [0058] for the benefit of minimize the disruptive to the traffic system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle has a predetermined route between a starting point and an ending point, and wherein the predetermined position is a position between the starting point and the ending point as shown in Cross, in Elsheemy method for the benefit of minimize the disruptive to the traffic system.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheemy (Pub # US 2015/0243165 A1) as applied to claim 1 above, and further in view of Sippl (Pub # US 2019/0225145 A1).
Consider claim 9, Elsheemy teaches similar invention.
Elsheemy does not teach wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle to travel against the default direction of traffic on the one-way street.
In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle to travel against the default direction of traffic on the one-way street [0011] for the benefit of granting the right to the driver.

Consider claim 10, Elsheemy teaches similar invention.
Elsheemy does not teach the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules.
In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules [0011] for the benefit of granting the right to the driver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules as shown Sippl, in Elsheemy method for the benefit of granting the right to the driver.
Consider claim 19, Elsheemy teaches similar invention.
Elsheemy does not teach wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle to travel against the default direction of traffic on the one-way street.
In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle to travel against the default direction of traffic on the one-way street [0011] for the benefit of granting the right to the driver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle to travel against the default direction of traffic on the one-way street as shown in Sippl, in Elsheemy method for the benefit of granting the right to the driver.
Consider claim 20, Elsheemy teaches similar invention.
Elsheemy does not teach the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules.
In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules [0011] for the benefit of granting the right to the driver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising modifying the default control pattern for the at least one traffic control signal for a one-way street to allow the target vehicle to safely violate the right-of-way system of rules as shown Sippl, in Elsheemy method for the benefit of granting the right to the driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687